CERTAIN INFORMATION, IDENTIFIED BY [*****], HAS BEEN EXCLUDED FROM THE EXHIBIT
BECAUSE IT IS BOTH NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE
COMPANY IF PUBLICLY DISCLOSED.

 

Exhibit 10.11(l)

 

 

EXECUTION COPY

 

SECOND AMENDMENT TO PURCHASE AGREEMENT

 

This SECOND AMENDMENT, dated as of November 16, 2018 (this “Amendment”), to the
PURCHASE AGREEMENT, dated as of February 8, 2017 (the “Existing Agreement”, as
amended by the First Amendment to the Purchase Agreement, dated as of June 11,
2018, and as amended by this Amendment, the “Agreement”), among PERIMETER MASTER
NOTE BUSINESS TRUST, a business trust organized and existing under the laws of
the State of Nevada, as issuer (the “Issuer”), PERIMETER FUNDING CORPORATION, a
Nevada corporation (“Perimeter”), as transferor (together with its successors
and permitted assigns in such capacity, the “Transferor”), ACCESS FINANCING,
LLC, a Georgia limited liability company, as assignee of Atlanticus Services
Corporation, a Georgia corporation, as servicer (together with its successors
and permitted assigns, the “Servicer”), TSO-FORTIVA NOTES HOLDCO LP, as Agent
(the “Agent”), TSO-FORTIVA CERTIFICATE HOLDCO LP, as a Certificateholder and
TSO-FORTIVA NOTES HOLDCO LP, as an Investor.

 

W I T N E S S E T H :

 

WHEREAS, the parties wish to amend the Existing Agreement as set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
other good and valuable consideration, the receipt and adequacy of which are
hereby expressly acknowledged, the parties hereto agree as follows:

 

1. Definitions. Capitalized terms used herein and not otherwise defined herein
shall have the meanings specified in the Existing Agreement.

 

2. Amendments.

 

(a) Section 1.1 of the Existing Agreement is amended hereby by deleting the
definitions of Class A-1 Maximum Principal Amount, Class A-2 Maximum Principal
Amount, Class A-3 Maximum Principal Amount, Class A-4 Maximum Principal Amount,
Class A-5 Maximum Principal Amount and Receivable Sales Agreement and adding the
following definitions in appropriate alphabetical order:

 

“Aggregate Maximum Principal Amount” means Ninety Million Dollars
($90,000,000.00), as such amount may be reduced from time to time in accordance
with the terms hereof or the Series 2018-Three Purchase Agreement.

 

 

--------------------------------------------------------------------------------

 

 

“Class A-1 Maximum Principal Amount” means $0.00.

 

“Class A-2 Maximum Principal Amount” means, on any date, an amount not to exceed
the product of (i) (a) if the Senior Advance Rate is less than 60%, the
percentage equivalent of a fraction (A) the numerator of which is equal to 60%
minus the Senior Advance Rate and (B) the denominator of which is equal to 90%
minus the Senior Advance Rate or (b) if the Senior Advance Rate is greater than
or equal to 60%, 0 times (ii) an amount equal to the Maximum Principal Amount on
such date, as such amount may be reduced from time to time in accordance with
Section 2.2(d).

 

“Class A-3 Maximum Principal Amount” means, on any date, an amount not to exceed
the product of (i) (a) if the Senior Advance Rate is less than 70%, the
percentage equivalent of a fraction (A) the numerator of which is equal to 70%
minus the Senior Advance Rate and (B) the denominator of which is equal to 90%
minus the Senior Advance Rate or (b) if the Senior Advance Rate is greater than
or equal to 70%, 0 times (ii) an amount equal to (a) the Maximum Principal
Amount on such date minus (b) the Class A-2 Maximum Principal Amount on such
date, as such amount may be reduced from time to time in accordance with Section
2.2(d).

 

“Class A-4 Maximum Principal Amount” means, on any date, an amount not to exceed
the product of (i) 50% times (ii) an amount equal to (a) the Maximum Principal
Amount on such date minus (b) the sum of the Class A-2 Maximum Principal Amount
and the Class A-3 Maximum Principal Amount, in each case on such date.

 

“Class A-5 Maximum Principal Amount” means, on any date, an amount not to exceed
(a) the Maximum Principal Amount on such date minus (b) the sum of the Class A-2
Maximum Principal Amount, the Class A-3 Maximum Principal Amount and the Class
A-4 Maximum Principal Amount, in each case on such date.

 

“Maximum Principal Amount” means, on any date, an amount equal to (i) the
Aggregate Maximum Principal Amount on such date (after giving effect to any
decreases on such date) minus (ii) the Class A Note Principal Balance (as such
term is defined in the Series 2018-Three Supplement), as of such date (after
giving effect to any increases or decreases on such date).

 

2

--------------------------------------------------------------------------------

 

 

“Program Management Agreement” means the Program Management Agreement dated as
of April 1, 2017 between The Bank of Missouri (as successor in interest to Mid
America Bank and Trust Company) and Atlanticus Services Corporation, as the same
may be amended, supplemented or otherwise modified from time to time in
accordance with its terms.

 

“Receivable Sales Agreement” means the Amended and Restated Receivable Sales
Agreement dated as of April 1, 2017 between The Bank of Missouri (as successor
in interest to Mid America Bank and Trust Company) and the Seller, as the same
may be amended, supplemented or otherwise modified from time to time in
accordance with its terms.

 

“Senior Advance Rate” means the greater of (i) [*****]% and (ii) the stated
advance rate for the Series 2018-One Notes under the Series 2018-One Purchase
Agreement as of the date of any amendment thereto effecting an increase in the
stated advance rate.

 

“Series 2018-One Purchase Agreement” means the Class A Note Purchase Agreement
dated as of June 11, 2018 by and among the purchasers parties thereto, Credit
Suisse AG, New York Branch, as administrative agent, the Transferor, the
Servicer, the Issuer and the Seller, as amended, restated or otherwise modified
from time to time in accordance with its terms.

 

“Series 2018-Three Purchase Agreement” means the Purchase Agreement dated as of
November 16, 2018, by and among TSO-Fortiva Notes Holdco LP, the Transferor, the
Servicer and the Issuer, as amended, restated or otherwise modified from time to
time in accordance with its terms.

 

“Series 2018-Three Supplement” means the Series 2018-Three Supplement, dated as
of November 16, 2018, to the Master Indenture, by and among the Issuer, the
Servicer and the Indenture Trustee, as the same may from time to time be
amended, supplemented or otherwise modified in accordance with its terms and in
effect.

 

(b) The Existing Agreement is amended hereby by adding the following sentence at
the end of Section 2.2(d):

 

In the event that the Senior Advance Rate increases, (i) each of the Class A-2
Maximum Principal Amount and the Class A-3 Maximum Principal Amount shall
automatically be reduced in accordance with the definitions thereof and (ii)
each of the Class A-2 Note Principal Balance and the Class A-3 Note Principal
Balance shall be reduced and each of the Class A-4 Note Principal Balance and
the Class A-5 Note Principal Balance shall be increased automatically to reflect
a pro rata distribution of the Class A Note Principal Balance in accordance with
the relative amounts of the Class A-2 Maximum Principal Amount, the Class A-3
Maximum Principal Amount, the Class A-4 Maximum Principal Amount and the Class
A-5 Maximum Principal Amount.

 

3

--------------------------------------------------------------------------------

 

 

(c) Section 3.2(b)(x) of the Existing Agreement is amended hereby by deleting it
in its entirety and adding the following in its place:

 

Both before and immediately following such purchase, (a) the Class B Note
Principal Balance shall be no less than 5% of the sum of (i) the Note Principal
Balance and (ii) the outstanding principal balance of the Series 2018-One Notes;
and (b) the Series Adjusted Subordinated Transferor Amount shall be no less than
Series Required Transferor Amount;

 

(d) Section 3.2(b) of the Existing Agreement is amended hereby by deleting the
word “and” at the end of clause (xi), renumbering clause (xii) as clause (xiii)
and inserting the following clause (xii) thereto:

 

All conditions precedent to a “Note Principal Balance Increase” under Series
2018-Three set forth in the Series 2018-Three Purchase Agreement have been
satisfied or waived; and

 

(e) Section 4.1(r) of the Existing Agreement is amended hereby by deleting it in
its entirety and adding the following in its place:

 

No Early Redemption Event or Event of Default. After giving effect to issuance
of the Notes, and the purchase on each Increase Date of each Note Principal
Balance Increase, no Early Redemption Event (with respect to the Issuer under
Series 2017-One or Series 2018-Three), Event of Default (with respect to Series
2017-One or Series 2018-Three) or Servicer Default (with respect to the
Servicer) has occurred and is continuing, and no event, act or omission has
occurred and is continuing which, with the lapse of time, the giving of notice
or both, would constitute such an Early Redemption Event (with respect to the
Issuer under Series 2017-One or Series 2018-Three), Event of Default (with
respect to Series 2017-One or Series 2018-Three) or Servicer Default (with
respect to the Servicer).

 

(h) The Existing Agreement is amended hereby by deleting the references to “Loan
Servicing Agreement” in Sections 3.2(viii), 4.3(b)(iii), 4.3(b)(v),
4.3(b)(xiii), and 5.1, and replacing them with “Program Management Agreement”.

 

4

--------------------------------------------------------------------------------

 

 

3. Representations and Warranties. Each of the parties hereto represents and
warrants that this Amendment has been duly authorized, executed and delivered by
it and constitutes its legal, valid and binding obligations, enforceable in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, fraudulent transfer,
moratorium or other similar laws now or hereafter in effect affecting the
enforcement of creditors’ rights in general and by general principles of equity
(regardless of whether such enforceability is considered in a proceeding at law
or in equity). As of the date hereof, each of the Transferor, the Issuer and the
Servicer, as to itself only and not as to any other, represents and warrants to
the Agent, the Investors and the Certificateholder, that all representations and
warranties made by it in Section 4.1 of the Agreement, with respect to itself,
are true and correct as of the date hereof.

 

4. Agreement in Full Force and Effect as Amended. Except as specifically amended
hereby, all of the terms and conditions of the Existing Agreement shall remain
in full force and effect. All references to the Existing Agreement in any other
document or instrument among the parties hereto shall be deemed to mean such
Existing Agreement as amended by this Amendment. This Amendment shall not
constitute a novation of the Existing Agreement, but shall constitute an
amendment thereof. The parties hereto agree to be bound by the terms and
obligations of the Existing Agreement, as amended by this Amendment, as though
the terms and obligations of the Existing Agreement were set forth herein.

 

5. Limited Recourse; No Proceedings. Sections 6.10 and 6.11 of the Agreement are
incorporated herein by reference.

 

6. Counterparts. This Amendment may be executed in any number of counterparts
and by separate parties hereto on separate counterparts, each of which when
executed shall be deemed an original, but all such counterparts taken together
shall constitute one and the same instrument.

 

7. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).

 

 

8. Limitation of Liability. It is expressly understood and agreed by the parties
hereto that (a) this Amendment is executed and delivered by Wilmington Trust,
National Association, not individually or personally but solely as trustee of
the Issuer, in the exercise of the powers and authority conferred and vested in
it under the Trust Agreement, (b) each of the representations, undertakings and
agreements herein made on the part of the Issuer is made and intended not as
personal representations, undertakings and agreements by Wilmington Trust,
National Association but is made and intended for the purpose of binding only
the Issuer, (c) nothing herein contained shall be construed as creating any
liability on Wilmington Trust, National Association, individually or personally,
to perform any covenant either expressed or implied contained herein, all such
liability, if any, being expressly waived by the parties to this Agreement and
by any person claiming by, through or under the parties to this Agreement, (d)
Wilmington Trust, National Association has not verified and has conducted no
investigation as to the accuracy or completeness of any representation, warranty
or covenant of the Issuer and (e) under no circumstances shall Wilmington Trust,
National Association be personally liable for the payment of any Indebtedness or
expenses of the Issuer or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Issuer under this
Amendment or any other document to which the Issuer is a party.

 

5

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers as of the day and year first above
written.

 

 

 

PERIMETER FUNDING CORPORATION,

as Transferor


By: /s/ Joshua C. Miller                                 

Name: Joshua C. Miller
Title: Assistant Secretary

 

ACCESS FINANCING, LLC, as Servicer


By: /s/ Brian Stone                                        

Name: Brian Stone
Title: President

 

PERIMETER MASTER NOTE BUSINESS

TRUST, as Issuer

By: Wilmington Trust, National 

Association, not in its individual capacity

but solely as Owner Trustee


By:/s/ Robert P. Hines Jr.                                
Name: Robert P. Hines Jr.
Title: Vice President

 

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO PURCHASE AGREEMENT]

 

--------------------------------------------------------------------------------

 

 

TSO-Fortiva Notes Holdco LP, as Agent

By: TowerBrook TSO GP (Alberta), L.P., its

General Partner

 

By: TowerBrook Investors, Ltd., its General

Partner

By: /s/ Glenn F. Miller                                  
Name: Glenn F. Miller
Title: Attorney-in-Fact

 

 

TSO-Fortiva Notes Holdco LP, as Investor

 

By: TowerBrook TSO GP (Alberta), L.P., its

General Partner

 

By: TowerBrook Investors, Ltd., its

General Partner

By: /s/ Glenn F. Miller                                    
Name: Glenn F. Miller
Title: Attorney-in-Fact

 

 

 

TSO-Fortiva Certificate Holdco LP, as

Certificateholder

 

By: TowerBrook TSO GP (Alberta), L.P., its

General Partner

 

By: TowerBrook Investors, Ltd., its General

Partner

By: /s/ Glenn F. Miller                                   
Name: Glenn F. Miller
Title: Attorney-in-Fact

 

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO PURCHASE AGREEMENT]